                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 PI TIMBERLINE 2, LLC,            )
                                  )
                     Plaintiff,   )
                                  )
               v.                 )    Case No. 4:19-01007-CV-RK
                                  )
 ROLF ROSENDAHL,                  )
                                  )
                     Defendant.   )
  ORDER DENYING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
 AND DISMISSING THE CASE FOR LACK OF SUBJECT-MATTER JURISDICTION
       Before the Court is Defendant Rolf Rosendahl’s motion for leave to proceed in forma
pauperis (i.e., without payment of fees). (Doc. 1.) Defendant has attached a proposed notice of
removal to his motion, which seeks to remove a state court action filed against him in the Circuit
Court of Clay County, Missouri to this Court. Because the Court lacks subject-matter jurisdiction
over the state court case, Plaintiff’s motion is DENIED, and this case is DISMISSED.
       “If the Court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” Fed. R. Civ. P. 12(h)(3). Defendant’s proposed notice of removal is premised
solely on federal-question jurisdiction (i.e., “arising under” jurisdiction). (Doc. 1-1 at 3, 5;
Doc. 1-2.) The proposed notice of removal states as follows: “While the Plaintiff’s Complaint
purports to be a Rent and Possession case, the underlying cause of this state court action is in itself
a violation of the Fair Debt Collection Practices Act (FDCPA) . . . .” (Doc. 1-1 at 2.) Defendant
also suggests that Plaintiff has violated the Fourteenth Amendment, and he seeks a declaratory
judgment. (Id.)
       This is insufficient to establish federal-question jurisdiction over the action against
Defendant. Under the well-pleaded complaint rule, federal-question jurisdiction exists “only when
a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). “[A] case may not be removed to federal
court on the basis of a federal defense . . . even if the defense is anticipated in the plaintiff’s
complaint” (except the defense of complete preemption). Id. at 393. Furthermore, “[t]he well-
pleaded complaint rule . . . does not allow a counterclaim to serve as the basis for a district court’s
‘arising under’ jurisdiction.” Vaden v. Discover Bank, 556 U.S. 49, 61 (2009) (cleaned up).
        Because the Court would not have subject-matter jurisdiction over the state court case if
Plaintiff were allowed to file his notice of removal without payment of fees, his motion to do so is
DENIED, and this case is DISMISSED.1
        The Court directs the Clerk’s office to mail a copy of this Order to Defendant
        IT IS SO ORDERED.
                                                 s/ Roseann A. Ketchmark
                                                 ROSEANN A. KETCHMARK, JUDGE
                                                 UNITED STATES DISTRICT COURT

DATED: January 7, 2020




        1
         Because the state court case was not properly removed, this Order has no impact on the state court
case, which remains pending.
